DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments/amendments for U.S. Application No. 17/034276 filed on June 27, 2022.


					Applicant

	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution considering compact prosecution.

	



Response to Arguments

Applicant’s arguments have been considered but are not persuasive. 





On 11-12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “The Current Office Action rejects claims 1, 9 and 17 under 35 USC § 101, stating that claims 1, 9 and 17 are "directed to an abstract idea without significantly more." See Current Office Action at page 5. Specifically, the Current Office Action states "[a]ll of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper." Applicant respectfully contends these rejections are traversed based on Ex Parte Hannun eligibility guidelines.  Applicant has amended claims 1, 9 and 17 to clarify that Applicant is processing a large number of "cloud-based NoSQL database queries" not a single query as Applicant believes is implied by the Current Office Action. Applicant contends that the Current Office Action example of "going to a library asking a librarian for a location of a book" is not representative of Applicant's claims 1, 9 and 17. Applicant contends that a more representative example would be that tens or hundreds of thousands of people going to a library and asking a single librarian for a location of tens or hundreds of thousands of books." As in HANNUN and this updated example,it would not be practical for a single librarian to respond to such a volume of requests. Applicant respectfully contends that under the "2019 Revised Patent Subject Matter Eligibility Guidance," in view of Ex Parte Hannun (Appeal 2018-00323), hereinafter "HANNUN," Applicant's claims do not meet the guidelines of methods of a mental process and therefore should not be regarded as abstract ideas. HANNUN describes "[w]hile transcription generally can be performed by a human, the claims here are directed to a specific implementation including the steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames, obtaining predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs. These are not steps that can practically be performed mentally." HANNUN has highlighted a distinction between a general claim of transcription and a specific implementation of transcription comprising an amount of processing and memory recall beyond that of a human mind.” 

Examiner replies that the claim contains abstract ideas. The amended limitation is still rejected since the predetermined condition consists of commands that are generic NoSQL queries processing data request.  This moves the determining limitation from an abstract idea to a hardware component performing generic processing procedures.

 


On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant contends that Applicant's claim elements of "receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records;" "determining if the NoSQL queries satisfies a predetermined condition;" and "in response to the NoSQL queries satisfying the predetermined conditions, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL queries based on the at least one index" are a direct match to the transcription description of HANNUN with Applicant possibly having greater processing and memory requirements based on the complexity and size of a database associated with an associated large volume of cloud-based NoSQL database queries. Applicant contends that this level of processing requirement changes the nature of the general-purpose computer from replaceable by a human mind to a required tool because of exceeding the capacity of the human mind. Applicant's independent claims are limited to "processing NoSQL database queries" to exclude the type of simplistic comparison the Current Office Action has made with Applicant's independent claims. Applicant contends it would not be possible for a human mind to process the volume of data associated with examining a database of records and determining which parts of a database query can be skipped while preserving an accurate reply”








Examiner replies that the claim contains abstract ideas. Applicant contends the processing required to execute the commands would exceeds the processing capabilities of a human, that Examiner disagrees.  The limitations are viewed in light of the machine components but with the idea can the limitations be performed mentally.  The current claim limitation recites many words relating to queries and conditions, which is simple question and answers. Applicant contends the type of query “NoSQL” and the complexity of the query makes the concept not abstract. This concept is also not true.  Different human minds have different computing power and therefore one question is one human may seem simple but may be complex to another human. The “NoSQL” is a type of question format, “no structured query language”, this can be interpreted as asking queries is different languages, but not “Spanish”.  In addition to the cited sections below

For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.


On Pg. 16 of remarks in regards to 35 U.S.C. 103, claim 1, Applicant states “In an effort to advance prosecution, Applicant has amended claim 1 to incorporate the additional limitation of "determining if the NoSQL queries satisfies a predetermined condition, wherein the predetermined condition comprises the NoSQL queries comprising a GROUP function/MAX function pair, a GROUP function/MIN function pair, a GROUP function/EXISTS function pair, a DISTINCT function/JOIN function pair, a DISTINCT function/LOOKUP function pair, or a JOIN function/LOOKUP function pair" (emphasis added). 
Applicant contends that neither MERRIMAN nor CHANG, alone or in combination, teaches or suggests all the limitations of amended independent claim 1. For example, the reference does not teach or suggest at least "wherein the predetermined condition comprises the NoSOL queries comprising a GROUP function/MAX function pair, a GROUP function/MIN function pair, a GROUP function/EXISTS function pair, a DISTINCT function/JOIN function pair, a DISTINCT function/LOOKUP function pair, or a JOIN function/LOOKUP function pair", as now required by Applicant. For at least these reasons, independent claims 9 and 17, containing similar limitations as independent claim 1, are also patentable over the cited reference. Claims 2-4, 6-8; 10-12, 14-16; and 18-20 are also patentable over the cited reference for at least the reason of their dependence from independent claims 1, 9 and 17, respectively, and/or by virtue of their added limitations. Applicant respectfully contends for at least these reasons, claims 1-4, 6-12 and 14-20 are patentable over the cited references. Applicant respectfully requests withdraw of the rejection under 35 U.S.C. § 103.”



Examiner replies that Merriman does teach this limitation. Par. 0125 Merriman discloses the aggregation framework can provide functions such as SQL operators, and join functions. The SQL operators and join functions can be used in data field criteria when searching in a database.



Claim Rejections - 35 U.S.C. §101

2.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2, 10 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3 and 11, specifically claim 3, and 11 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining, by one or more processors, whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL query queries; and in response to determining that at least a part of the operations can be skipped, determining, by one or more processors, that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 4, specifically claim 4 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, “comprise at least one of the following: a function for selecting distinct data records; a function for grouping data records; a function for checking existence of data records; a function for aggregation; and a function for joining data tables comprising the group of data records.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5 and 13, specifically claims 5 and 13 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, ”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6, 14 and 19, specifically claims 6, 14 and 19 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining different index combinations based on the plurality of indexes, wherein the different index combinations can be used to skip different parts of the operations; determining respective costs of skipping the different parts of the operations based on the different index combinations; and determining the result of the NoSQL query queries by skipping a corresponding part of the operations based on the index combination”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries” and “selecting an index combination with the lowest cost from the different index combinations”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 14 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6, 14 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 7 and 15, specifically claims 7 and 15 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20 specifically claims 20 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Merriman et al. U.S. Patent Application Publication No. 2014/0032525 (herein as ‘Merriman’) and further in view of Chang et al. U.S. Patent Application No. 2018/0046550 (herein as ‘Chang’).

As to claim 1 Merriman teaches a computer-implemented method for processing cloud-based NoSQL a database queries, (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network) comprising: 
Merriman does not explicitly but Chang teaches receiving, by one or more processors, NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining by the one or more processor, if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
wherein the predetermined condition comprises the NoSQL queries comprising a GROUP function/MAX function pair, a GROUP function/MIN function pair, a GROUP function/EXISTS function pair, a DISTINCT function/JOIN function pair, a DISTINCT function/LOOKUP function pair, or a JOIN function/LOOKUP function pair (Par. 0125 Merriman discloses the aggregation framework can provide functions such as SQL operators, and join functions. The SQL operators and join functions can be used in data field criteria when searching in a database);
and in response to the NoSQL queries satisfying the predetermined condition, executing, by the one or more processors, the NOSQL queries and determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations). 


As to claim 2 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the operations comprise scanning each of the index entries, and skipping at least a part of the operations comprises: skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 3 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches further comprising: 
determining, by one or more processors, whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL queries; and in response to determining that at least a part of the operations can be skipped, determining, by one or more processors, that the NoSQL satisfies the predetermined condition (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 4 Merriman in combination with Chang teaches each and every limitation of claim 3.
In addition Merriman teaches wherein the predetermined functions comprise at least one of the following: a function for selecting distinct data records; a function for grouping data records; a function for checking existence of data records; a function for aggregation; and a function for joining data tables comprising the group of data records (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results).

As to claim 6 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables, and determining the result of the NoSQL queries comprises: 
determining, by one or more processors, different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results); 
determining, by one or more processors, respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting, by one or more processors, an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost); 
and determining, by one or more processors, the result of the NoSQL query by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 7 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches further comprising: in response to the NoSQL queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).

As to claim 8 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the data records are a group of documents comprised in at least one collection in a non-relational database (Par. 0059 Merriman discloses the non-relational database).

As to claim 9 Merriman teaches a computer system for processing cloud-based No-SQL database query (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network) comprising: 
a processing unit and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing actions comprising (Par. 0173 Merriman discloses hardware such as computers);
Merriman does not explicitly but Chang teaches receiving a NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
wherein the predetermined condition comprises the NoSQL queries comprising a GROUP function/MAX function pair, a GROUP function/MIN function pair, a GROUP function/EXISTS function pair, a DISTINCT function/JOIN function pair, a DISTINCT function/LOOKUP function pair, or a JOIN function/LOOKUP function pair (Par. 0125 Merriman discloses the aggregation framework can provide functions such as SQL operators, and join functions. The SQL operators and join functions can be used in data field criteria when searching in a database);
and in response to the NoSQL queries satisfying the predetermined condition, executing, by the one or more processors, the NOSQL queries and determining a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL queries based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations).

As to claim 10 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the operations comprise scanning each of the index entries, and skipping at least a part of the operations comprises: skipping scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 11 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the actions further comprise: determining whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL queries; and in response to determining that at least a part of the operations can be skipped, determining that the NoSQL queries satisfies the predetermined condition (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 12 Merriman in combination with Chang teaches each and every limitation of claim 11.
In addition Merriman teaches wherein the predetermined functions comprise at least one of the following: a function for selecting distinct data records, a function for grouping data records, a function for checking existence of data records, a function for aggregation, and a function for joining data tables comprising the group of data records (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results).


As to claim 14 Merriman teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables, and determining the result of the NoSQL queries comprises: 
determining different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results);
 determining respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost);
and determining the result of the NoSQL queries by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 15 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the actions further comprise: in response to the NoSQL queries not satisfying the predetermined condition, determining the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).


As to claim 16 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the data records are a group of documents comprised in at least one collection in a non-relational database (Par. 0059 Merriman discloses the non-relational database).


As to claim 17 Merriman teaches a computer program product for processing cloud-based NoSQL database queries, being tangibly stored on a non-transient machine- readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to perform actions comprising (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network): 
Merriman does not explicitly but Chang teaches receiving a NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
wherein the predetermined condition comprises the NoSQL queries (Par. 0125 Merriman discloses the aggregation framework can provide functions such as SQL operators, and join functions. The SQL operators and join functions can be used in data field criteria when searching in a database);
comprising a GROUP function/MAX function pair, a GROUP function/MIN function pair, a GROUP function/EXISTS function pair, a DISTINCT function/JOIN function pair, a DISTINCT function/LOOKUP function pair, or a JOIN function/LOOKUP function pair (Par. 0125 Merriman discloses the aggregation framework can provide functions such as SQL operators, and join functions. The SQL operators and join functions can be used in data field criteria when searching in a database);
and in response to the NoSQL queries satisfying the predetermined condition, executing, by the one or more processors, the NOSQL queries determining a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL queries based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations).


As to claim 18 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the operations comprise scanning the index entries, and skipping at least a part of the operations comprises: skipping scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 19 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables (Par. 0113 Merriman discloses using indexes to access and return results); and determining the result of the NoSQL queries comprises: 
determining different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results);
determining respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost);
and determining the result of the NoSQL queries by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 20 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the actions further comprise: in response to the NoSQL queries not satisfying the predetermined condition, determining the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).



6.	Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. U.S. Patent Application Publication No. 2014/0032525 (herein as ‘Merriman’) and further in view of Chang et al. U.S. Patent Application No. 2018/0046550 (herein as ‘Chang’) and further in view of Li et al. U.S. Patent Application Publication No. 2007/0174292 (herein as ‘Li’).

As to claim 5 Merriman in combination with Chang teaches each and every limitation of claim 1.
Merriman in combination with Chang does not teach but Yan teaches further comprising: determining, by one or more processors, a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining, by one or more processors, that the query satisfies the predetermined condition (Par. 0044 Yan discloses selecting a query to execute on a storage either primary, replica or remote database the based upon the information value. Sending the query to primary, replica or remote is seen as sending the query to either the primary DBMS or offload DBMS).
Merriman and Yan are analogous art because they are in the same field of endeavor, determining processing cost. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify determining the execution cost of Merriman to include determining the execution cost of Yan, to allow the system to reduce network latency by supporting load distribution to heterogeneous storages. The suggestion/motivation to combine is that it would be obvious to try to improve query processes by identifying and obtaining desired information in a time frame necessary to make a decision (Par. 0004 Yan).


As to claim 13 Merriman in combination with Chang teaches each and every limitation of claim 9.
Merriman in combination with Chang does not teach but Yan teaches wherein the actions further comprise: determining a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining that the NoSQL queries satisfies the predetermined condition (Par. 0044 Yan discloses selecting a query to execute on a storage either primary, replica or remote database the based upon the information value. Sending the query to primary, replica or remote is seen as sending the query to either the primary DBMS or offload DBMS).
Merriman and Yan are analogous art because they are in the same field of endeavor, determining processing cost. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify determining the execution cost of Merriman to include determining the execution cost of Yan, to allow the system to reduce network latency by supporting load distribution to heterogeneous storages. The suggestion/motivation to combine is that it would be obvious to try to improve query processes by identifying and obtaining desired information in a time frame necessary to make a decision (Par. 0004 Yan).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. U.S. Patent Application Publication 2017/0046421 (herein as ‘Cao’).  Cao discloses methods and a system are provided. A method includes automatically detecting, by an attribute structural variation detector, attribute structural variations in record schemas of a database lacking schema enforcement. The automatically detecting step includes encoding, by an encoder, nodes in the record schemas based on respective updated node labels to obtain a plurality of codes. The automatically detecting step further includes clustering, by a clusterer, the plurality of codes into one of a used category and an unused category. The used category and the unused category respectively consist of any of the plurality of codes used or unused to update a child label. The automatically detecting step also includes, when an intersection set formed from the used and unused categories has at least one member, retrieving, by the attribute structural variation detector, the at least one member as a structural variation between at least two of the record schemas.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 18, 2022Examiner, Art Unit 2159                     
                                                                                                                                                                                          /AMRESH SINGH/  Primary Examiner, Art Unit 2159